     Case 3:20-cr-02106-JLS Document 56 Filed 05/19/21 PageID.120 Page 1 of 1




 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8    UNITED STATES OF AMERICA,                Case No.: 20-CR-02106-JLS
 9                Plaintiff,                   ORDER GRANTING MOTION TO
10                                             CONTINUE MOTION
           v.                                  HEARING/TRIAL SETTING
11    NOAH BLOOM (1),
12    SHANE DAVIS (2),

13                Defendants.
14
15
16         Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED

17 that the Motion Hearing/Trial Setting in the above-entitled matter shall be continued from
18 May 21, 2021 at 1:30 p.m. to July 2, 2021 at 1:30 p.m. Defendant Davis shall file an
19 acknowledgement of the new hearing date by June 18, 2021.
20       For the reasons set forth in Joint Motion to Continue Motion Hearing/Trial Setting,

21 the Court finds the ends of justice will be served by granting the requested continuance,
22 and these outweigh the interests of the public and the defendants in a speedy trial.
23 Accordingly, the delay occasioned by this continuance is excludable pursuant to 18 U.S.C.
24 §§ 3161(h)(7)(A), (h)(7)(B)(i), and (h)(B)(iv).
25         IT IS SO ORDERED.
     Dated: May 19, 2021
26
27
28
